VAUGHN, Judge.
Defendant appealed to the superior court from judgments of the district court placing two suspended sentences into effect. Such appeals are heard in the superior court only upon the issue of whether there has been a violation of the terms of the suspended sentence. Upon finding that the conditions have been violated, the superior court shall enforce the judgment of the district court, unless the judge finds that the circumstances and conditions surrounding the terms of probation and the violation thereof have substantially changed so that enforcement of the judgment would not accord justice to the defendant, in which case the terms of the suspended sentence may be modified or revoked. G.S. 15-200.1.
The jurisdiction of the superior court was derivative and the court was without authority to try defendant anew. In fairness to the trial judge, we must observe that it does not appear that the solicitor advised the court that the cases were on appeal from judgments revoking suspended sentences instead of appeals from convictions for which trials de novo would be proper. The judgments are vacated and the case is remanded.
Vacated and remanded.
Judges Campbell and Parker concur.